Exhibit 10.31

 

PATENT RIGHTS AND ROYALTY AGREEMENT

 

THIS AGREEMENT (“Agreement”) is entered into as of this 2nd day of January,
2002, by and between Archon Corporation (“Archon”), a Nevada corporation, and
David G. Lowden (“Lowden”), an individual.

 

WHEREAS, Archon is a gaming licensee in the State of Nevada possessing expertise
in the gaming business; and

 

WHEREAS, Lowden has conceived of a new product idea, known as the “Slot Table,”
for incorporating a slot machine into a table game, and is the owner of Patent
Number 5,630,586 in the United States Patent Office for said game (entitled
“Combined Slot Machine and Table Game Apparatus and Method of Play,” filed April
16, 1996, and granted May 20, 1997); and

 

WHEREAS Archon and Lowden wish to enter into an agreement whereby Archon
designs, develops, manufactures, markets, and conducts gaming operations for the
purpose of exploiting the Slot Table exclusively in all jurisdictions worldwide
allowing such activities.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, Archon and Lowden agree as follows:

 

Article I – DEFINITIONS

 

As used in this Agreement, the terms given below shall have the indicated
meanings:

 

1.1                                 “Agreement” means this Patent Rights and
Royalty Agreement under which Lowden shall grant Archon exclusive rights to the
Slot Table,

 

1.2                               “Commencement Date” means the date this
Agreement is entered into as set forth above.

 

1.3                                 “Intellectual Properties” shall mean
patents, copyrights, trademarks, trade names, service marks, ideas, designs
concepts techniques, discoveries or improvements including any and all devices
and computer software, whether or not patentable and applications pending
thereto.

 

1.4                                 “Parties” shall mean Archon and Lowden and
their successors and assigns, and “Party” shall mean either one of them.

 

 

--------------------------------------------------------------------------------


 

1.5                                 “Licensing” shall mean governmental
licensing in any agreed upon jurisdiction to manufacture, sell, lease, otherwise
distribute, or conduct operation of the Slot Table.

 

1.6                                 “Lowden Patent Rights” shall mean U.S.
Patent Number 5,630,586 all continuations, continuations-in-part, foreign
counterpart applications and divisions of such application; all patents issuing
from such applications, continuations, continuations-in-part, foreign
counterpart applications and divisions; and all reissues, reexaminations,
renewals or extensions of any of the foregoing.

 

1.7                                 “Licensed Product Improvements” shall mean
all improvements of the Slot Table made or acquired by Lowden (to the extent
that any improvements are transferable) during the term of this Agreement, along
with any Intellectual Properties arising from said Licensed Product
Improvements.

 

Article II – CERTAIN PROPRIETARY TECHNOLOGY RIGHTS

 

2.1                                 Ownership – Except as otherwise provided in
this Agreement, each party shall retain all rights to ownership, title or
interests to any proprietary information, any inventions and any Intellectual
Properties independently developed (without any design or technological input
from the other Party) by them prior to the Commencement Date of this Agreement
and during the term of this Agreement.  All independently developed Intellectual
Properties shall remain the property of the Party that developed it.  It is
expressly agreed that all new jointly developed (with input from the other
Party) Intellectual Properties that are developed as a direct result of this
Agreement, shall be the jointly owned properties of the Parties.

 

Article III –GRANT OF RIGHTS

 

3.1                                 Lowden Grant – Lowden shall grant to Archon
exclusive worldwide rights, without restriction, to make, have made, market,
distribute, sell, lease, otherwise distribute, install, use, service, and
otherwise commercially exploit the Lowden Patent Rights.  Transfer or
sublicensing of the Lowden Patent Rights by Archon is prohibited under the terms
of this Agreement, except where Lowden has approved, in his sole discretion,
such transfer or sublicensing by separate written agreement.

 

a.                                       Should Archon fail to make any new
sales, leases, or other commercial arrangements with respect to the Slot Tables
for a

 

2

--------------------------------------------------------------------------------


 

period of ninety (90) days, then upon written notice from Lowden, and upon
failure of Archon to cure within thirty (30) days following said written notice
from Lowden, Lowden shall have the right to convert Archon’s rights to the
Lowden Patent from an exclusive to a non-exclusive basis.

 

b.                                      At any time during the one (1) year
period following one (1) year from the date of final approval of the Slot Table
(as designed and constructed by Archon) by the Nevada Gaming Control Commission,
in the event that the number of Slot Tables on which Lowden is being paid
royalty fees declines below twenty-five (25) or during the remainder of this
agreement declines below fifty (50), then Lowden shall have the right to send a
thirty (30) day written notice of termination of this Agreement to Archon.

 

3.2                                 Improvements – If Lowden develops any
Licensed Product Improvements during the term of this Agreement, and provided
this Agreement is still in force, the Licensed Product Improvements shall be
made available to Archon under the terms of this Agreement without additional
fees due and owing from Archon to Lowden.

 

3.3                                 Foreign Patent Filings – Lowden may file
such additional U.S. Patent Applications and foreign applications relating to
the Slot Table and any improvements thereon as Lowden sees fit.  In the event
that Lowden wishes to file any foreign applications relating to the Slot Table,
Lowden shall first notify Archon of his intent to file at least thirty (30) days
prior to filing.  During the thirty-day notice period Archon shall have the
option to pay all the costs related to the filings, in which case the
intellectual property rights acquired shall be subject to the terms and
conditions of this Patent Royalty Agreement, the same as the rights to U.S.
Patent Number 5,630,586.  In the event that Archon elects not to pay the costs,
then the foreign rights acquired shall not be subject to the terms of this
Agreement.  In either event, Lowden shall be the owner of the foreign rights
acquired.

 

3.4                                 Patent Maintenance Fees – All maintenance
costs for issued Lowden Patent Rights shall be paid by Archon during the term of
the Agreement.  Archon shall have the right to notify Lowden that it has no
further interest in any particular patent requiring prosecution or maintenance
payments, and Lowden may then elect to make the maintenance payments himself or
abandon the patent.

 

3.5                                 Marking – Archon shall mark the Lowden
Patent Number on all applicable Slot Table products.

 

3.6                                 Notices of Patent Prosecution – Lowden
agrees to provide copies of all documents or correspondence sent to, or received
from, the United States Patent Office or

 

3

--------------------------------------------------------------------------------


 

any foreign Patent Office relating to the Lowden patent rights within thirty
(30) days of their mailing or receipt.

 

Article IV – PATENT ROYALTIES

 

4.1                                 Patent Royalty Amounts – As consideration
for the grant of exclusive rights to the Lowden Patent Rights, Archon will pay
to Lowden Three Hundred Dollars ($300.00) per month for each Slot Table placed
in operation by Archon and Three Hundred Fifty Dollars ($350.00) per month for
each Slot Table placed in operation by Archon which is linked to, or utilizes, a
progressive jackpot.

 

4.2                                 Patent Royalty Payments – Archon will pay
Patent Royalties to Lowden on a quarterly basis.  More particularly, Archon will
make Patent Royalty payments within thirty (30) days after the close of each
calendar quarter, namely on or before January 30, April 30, July 30, and October
30 of the applicable year.  Such payments will be for all Patent Royalties
accrued for the immediately preceding quarter.  Unless otherwise instructed by
Lowden, these payments will be made by check directly to Lowden at the following
address:

 

David G. Lowden

3221 S. Torrey Pines

Las Vegas, NV 89146.

 

Simultaneously with the payment of Patent Royalties, Archon will provide a
Patent Royalty report quantifying the Patent Royalty amounts accrued during the
previous quarter explaining the basis for such payments.  If no Patent Royalties
Fees are due to Lowden for a particular quarter, Archon will provide a report to
Lowden so stating.

 

Article V – LOWDEN’S OBLIGATIONS

 

5.1                                 Consultation – During the term of this
Agreement, Lowden agrees to provide ongoing consulting services to Archon
relating to the Slot Table product and any Licensed Product Improvements
developed by Lowden.

 

Article VI – WARRANTIES

 

6.1                                 Lowden Warranties – Lowden warrants that:

 

4

--------------------------------------------------------------------------------


 

(a)                                  he is the owner of United States Patent
Number 5,630,586 and he has the legal authority to grant exclusive rights to the
patent to Archon.

 

(b)                                 his grant of the exclusive rights to Archon
under the Lowden Patent Rights does not violate the terms and conditions of any
other agreements which Lowden has entered into.

 

6.2                                 Archon Warranties – Archon warrants that:

 

(a)                                  it is a corporation in good standing under
the laws of the State of Nevada.

 

(b)                                 by entering into this Agreement, it is not
violating the terms and conditions of any other agreements which Archon has
entered into.

 

(c)                                  its signatory to this agreement has the
authority to represent and bind Archon and, to the extent necessary, has
obtained the approval of the Board of Directors of Archon.

 

6.3                                 NO WARRANTY – EXCEPT AS SPECIFICALLY STATED
IN ARTICLE VI, THE PARTIES MAKE NO EXPRESS OR IMPLIED WARRANTY AS TO ANY MATTER
WHATSOEVER, WHETHER TANGIBLE OR INTANGIBLE, DEVELOPED UNDER THIS AGREEMENT, OR
THE OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF ANY
INVENTION, TEST, OR PRODUCT.

 

Article VII – CONFIDENTIALITY

 

7.1                                 Definition of “CONFIDENTIAL INFORMATION” –
For the purposes of this Agreement “CONFIDENTIAL INFORMATION” means all
proprietary concepts, designs, customer data bases, documents, information,
processes, procedures, data, results, conclusions, know-how and the like
(including knowledge of the terms of and actions taken pursuant to this
agreement) which is disclosed or submitted orally, in writing, or in other
tangible form which is designated as CONFIDENTIAL INFORMATION to one party by
the other in connection with this agreement.  Lowden and Archon shall have no
obligation with respect to any portion of such CONFIDENTIAL INFORMATION which:

 

(a)                                  is or later becomes generally available to
the public by use, publication or the like, through no fault of the party
receiving the CONFIDENTIAL INFORMATION; or

 

(b)                                 is obtained from a third party who had legal
right to disclose the same to the party; or

 

5

--------------------------------------------------------------------------------


 

(c)                                  is already possessed by the party as
evidenced by the party’s written records, predating receipt thereof from the
other party; or

 

(d)                                 is independently developed by the receiving
party without reference to the disclosed information.

 

7.2                                 Confidentiality – The Parties agree that
during the term of and any subsequent extension of this Agreement and for a
period of three (3) years thereafter CONFIDENTIAL INFORMATION, as defined in
Section 7.1, to one party by the other shall not be disclosed to any third party
or used for any purpose other than those purposes specifically set forth in this
Agreement, without the prior written consent of the other party.  It is
understood that Lowden and Archon shall have no obligation with respect to any
portion of such CONFIDENTIAL INFORMATION as described in Section 7.1 (a)-(d).

 

Article VIII – TERM AND TERMINATION

 

8.1                                 Term – The initial term of this Agreement
shall be for five (5) years, and shall be extended thereafter automatically for
additional two (2) year terms unless termination is effected by Archon within
thirty (30) days prior to the next succeeding renewal term, or terminated
earlier as specified in this Agreement.

 

8.2                                 Termination by Mutual Consent – Unless
otherwise agreed, this Agreement shall end on the date provided in Paragraph
8.1.  Archon and Lowden may elect to terminate this Agreement, or portions
thereof, by mutual written consent at any earlier date, and such consent shall
be effective when signed by authorized signatories of both Parties.

 

8.3                                 Termination for Cause – If either party at
any time commits a material breach of any covenant or agreement contained
herein, and fails to remedy any such breach within ninety (90) days after
receiving notice thereof, which notice shall specify the manner in which the
Agreement has been breached by the other Party, such Party may, at its option
and in addition to any other remedy that it might be entitled to, terminate this
Agreement by notice in writing which will be effective upon receipt.

 

8.4                                 Termination for Failure of Market Test – In
the event that the Slot Table fails Archon’s market tests, or does not prove to
be a successfully marketable product despite Archon’s test efforts to market the
product, Archon shall be entitled to terminate this Agreement upon thirty (30)
days written notice.

 

6

--------------------------------------------------------------------------------


 

Article – IX – MISCELLANEOUS

 

9.1                                 Public Relations/Use of Name – Each Party
shall have the right to publicize the existence of this Agreement and use the
name of the other Party with prior written consent of the other Party for the
furtherance of the interests of this agreement.  Each Party agrees to furnish
each other with the exact text to be used in publicity regarding the Slot Table
and for approval, which will not be unreasonably withheld, prior to use.  Each
Party agrees to promptly complete a review of the proposed publicity and deliver
a response thereto.

 

9.2                                 Notices – All notices pertaining to or
required by this Agreement shall be in writing and shall be signed by an
authorized representative.  They shall be delivered by hand or sent by certified
mail, return receipt requested, with postage prepaid, addressed as follows:

 

If to Lowden:

David G. Lowden

3221 S. Torrey Pines

Las Vegas, NV 89146

 

If to Archon:

Thomas K. Land, Senior Vice President & CFO

Archon Corporation

3993 Howard Hughes Parkway, Suite 630

Las Vegas, NV 89109.

 

Either Party may change the addressee or address by notice in writing given to
the other Party.

 

9.3                                 Best Efforts – Archon and Lowden agree that
each will use their best efforts to ensure the success of the exploitation of
the Slot Table.

 

9.4                                 Auditing Rights – Lowden shall have the
right to seek an independent audit of the Archon financial and accounting
records relating to the Slot Table.

 

9.5                                 Designated Successors – The terms and
conditions contained in this Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their lawful legal representatives and
successors and assigns.

 

7

--------------------------------------------------------------------------------


 

9.6                                 Enforceability of Provisions – If any
covenant, obligation or provision contained in this Agreement or the application
thereof to any person or circumstance shall to any extent be found to be invalid
or unenforceable, the remainder of this Agreement or the application of the
offending provision to any other person or circumstance, shall not be affected
thereby and each covenant, obligation and provision of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.

 

9.7                                 Entire Agreement – This Agreement
constitutes the entire agreement between the Parties and supersedes all prior
contracts, agreements and undertakings relating to the subject matter of this
Agreement between the Parties.  There are no representations, warranties,
collateral agreements or conditions affecting this transaction other than as
expressed or referred to herein in writing.

 

9.8                                 Headings – The headings herein contained are
intended for convenience of reference only and shall not form a part hereof nor
affect the interpretation of this Agreement.

 

9.9                                 Jurisdiction – This Agreement shall be
governed by and interpreted in accordance with the laws in force in the State of
Nevada.  The Parties, as well as any of their employees or representatives,
irrevocably agree to the exclusive jurisdiction of the Courts of the state of
Nevada (or such judicial district of a court of the United states as shall
include the same) for the determination of all matters arising hereunder.

 

9.10                           Modification – None of the terms of this
Agreement may be waived or modified except by an express agreement in writing
signed by authorized signatories of each Party.  The failure or delay of either
Party in enforcing any of its rights under this Agreement shall not be deemed a
continuing waiver or a modification by such Party of such right.

 

9.11                           Severability – Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdictions, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

9.12                           Interpretation – All defined terms herein include
the plural as well as the singular.  All references in this Agreement to
designated “Sections” or “Paragraphs” and other subdivisions are to the
designated Sections and Paragraphs and other subdivisions of this Agreement. 
All references in

 

8

--------------------------------------------------------------------------------


 

this Agreement to any party shall include all permitted transferees of such
party.  This agreement shall not be construed for or against either party by
reason of the authorship or alleged authorship of any provisions hereof or by
reason of the status of the respective parties.  This Agreement shall be
construed reasonably to carry out its intent without presumption against or in
favor of either party.

 

9.13                           Public Disclosure – Unless otherwise required by
law, any public disclosure of the subject matter of this Agreement shall be
approved by the parties hereto prior to release, provided that such approval
shall not be unreasonably withheld or delayed.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as follows:

 

LOWDEN

ARCHON CORPORATION

 

 

By:

 

 

By:

 

David G. Lowden

 

 

 

Dated:

 

 

Dated:

 

 

9

--------------------------------------------------------------------------------